Citation Nr: 1235049	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for payment of additional attorney fees from past-due benefits.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to September 1978.  The Veteran died in July 2002.  Soon thereafter, the Veteran's spouse claimed service connection for cause of the Veteran's death.  Her claim was denied by the RO in a May 2003 rating decision.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).
    
The Veteran's spouse appealed the May 2003 rating decision to the Board of Veterans' Appeals (Board).  In October 2004, the Board denied her claim.  She then appealed that denial to the United States Court of Appeals for Veterans Claims (CAVC).  In March 2007, CAVC vacated the Board's decision, and remanded the claim for additional consideration.  In July 2009, the Board granted the claim.  

This matter comes before the Board on appeal from a November 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Appellant, who represented the Veteran's spouse before the Board and CAVC, claims entitlement to an attorney fee higher than that awarded to him by the RO in the November 2009 decision.  That decision found an attorney fee of $8,218.96 warranted.  The Appellant asserts entitlement to a fee of $17,922.40.  


FINDINGS OF FACT

1.  In November 2009, the Veteran's spouse was awarded Dependency and Indemnity Compensation (DIC) for the period between August 2002 and November 2009.    

2.  Between August 2002 and November 2009, the Veteran's spouse received $49,484.00 in death pension benefits.  

3.  Due to the receipt of death pension benefits by the Veteran's spouse, the grant of Dependency and Indemnity Compensation (DIC) in November 2009 resulted in a decreased retroactive payment of VA benefits to the Veteran's spouse.  

4.  In the November 2009 rating decision that awarded DIC, the RO concluded that the past due amount due the Veteran's spouse - the difference between retroactive DIC owed and death pension benefits already paid - was $41,292.00.

5.  The Appellant and the Veteran's spouse effected a timely attorney direct pay fee agreement which authorized payment to the Appellant from retroactive benefits to be paid to the Veteran's spouse by VA. 


CONCLUSION OF LAW

The criteria for an increased attorney fee to the Appellant from VA have not been met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

CAVC has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Therefore, discussion of VA's duties to notify and assist a claimant in the development of a claim is not required in this case. 

The Appellant is the attorney of the Veteran's spouse.  He represented her before the Board and before CAVC in her claim of entitlement to DIC benefits based on service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  In July 2009, the Board granted the claim to service connection for cause of the Veteran's death.  In November 2009, the RO implemented that decision, and thereby granted DIC benefits to the Veteran's spouse.  Out of that award of DIC benefits, the RO paid the Appellant's fee.   

The Appellant claims entitlement to a fee higher than the one awarded to him in November 2009.  He bases his assertion on - first, the existence of a fee agreement between the Appellant and the Veteran's spouse, signed in September 2007, which entitles the Appellant to 20 percent of any "retroactive benefits" the Veteran's spouse is awarded pursuant to the Appellant's representation; and second, on the award of DIC granted to the Veteran's spouse in the November 2009 decision.  

Statutes governing Veteran's benefits authorize payment of attorney fees out of "past-due" benefits.  38 U.S.C.A. § 5904(d) (West 2002).  The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C.A. § 5904(d)(1).  The statute also precludes an attorney from claiming as a fee a portion of the future monthly benefits that will be paid to the Veteran.  The statute further provides that a fee pursuant to a statutory fee agreement "is to be paid to the attorney by (VA) directly from any past-due benefits awarded on the basis of the claim."  38 U.S.C. § 5904(d)(2)(A)(i).  

On December 22, 2006, 38 U.S.C.A. § 5904 was amended by the Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, but only for those claims filed 180 days after the passage of the Act.  VA also promulgated regulations implementing this Act on May 22, 2008.  These regulations, effective June 23, 2008, involved the replacement of 38 C.F.R. 
§ 20.609 with 38 C.F.R. § 14.636, among other things.  These changes, however, only apply to fee agreements entered into on or after June 23, 2008.  See 73 Fed. Reg. 29,852, 29, 866 (May 22, 2008).  In this case, the fee agreement was entered into in September 2007.  Accordingly, the prior regulations applicable to fee agreements are addressed within this decision.  See 38 C.F.R. § 20.609 (2007).

Under the law, a VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  VA will honor such an agreement only if (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of past-due benefits awarded, (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant, and (3) the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 C.F.R. § 20.609(h) (2007).  

The November 2009 RO rating decision established entitlement to future DIC benefits for the Veteran's spouse.  Such payments are not at issue in this case because the relevant statute and regulation at issue clearly state that an attorney's fee may only be deducted from a cash payment comprised of "past-due benefits."  

The Code defines "past due benefits" as a non-recurring payment resulting from a benefit, or benefits, granted on appeal ... or the lump sum payment which represents the total amount of recurring cash payments which have accrued between the effective date of the award ... and the date of the grant of the benefit[.]"  38 C.F.R. § 20.609(h)(3).  

The RO correctly calculated that DIC benefits - i.e., the "past due benefits" - accrued in this matter from August 1, 2002, the beginning of the first month following the Veteran's death, to November 18, 2009, the date of the decision that granted service connection for cause of death.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h).  What is at issue here is the amount of money calculated by the RO, for both the accrued DIC, and the derivative attorney fee.  The Appellant asserts that his fee should be based on the amount of DIC that would have accrued between August 2002 and November 2009.  He asserts that the fee should not be based on the actual amount of DIC that accrued during this period.  

The amount of DIC that could have been awarded to the Veteran's spouse differs from the actual amount paid to her because the Veteran's spouse received death pension benefits in the amount of $49,484.00 between August 2002 and November 2009.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.  As a result of these payments, the amount of past due compensation paid to her pursuant to the grant of entitlement to DIC was significantly lower than it would have been had she received no death pension benefits.  Such a reduction in the "past due" benefit complies with 38 C.F.R. § 3.5(c), which mandates "exclusiveness of remedy" by forbidding concurrent eligibility for both DIC and death pension benefits.  This is why the RO calculated the "past due" benefit as the amount of DIC that would have been owed the Veteran's spouse since August 2002 minus pension benefits paid since then.    

The Board agrees with the RO's course of action.  The "past due" benefit here is not the total amount of DIC that could have been awarded to the Veteran's spouse.  The "past due" benefit was the amount of DIC she would have received minus the $49,484.00 in death pension benefits she had already received.  The difference of these two amounts is what was owed to her, and is what was paid to her.  This difference correctly formed the basis of the Appellant's 20 percent fee.  38 C.F.R. §§ 3.5(c), 20.609(h).  

It is important to recognize that the death pension payments made to the Veteran's spouse were not compensation (i.e., DIC) payments.  The pension benefits were awarded to the Veteran's spouse irrespective of her claim for service connection for cause of death and the resulting DIC (i.e., compensation) entitlement.  They were awarded on statutory and regulatory bases entirely separate and apart from those addressing DIC.  The pension benefits the Veteran's spouse received would have continued indefinitely but for the Board's finding that DIC was warranted here.  Moreover, the pension payments were not in any way a result of the Appellant's representation, or coincident with that representation.  They were recognized as warranted in October 2002, effective August 2002, long before the Appellant's involvement as representative to the Veteran's spouse.  In short, the pension payments and the compensation payments are separate awards in this matter.  The Appellant has established entitlement to 20 percent of the "past due" compensation benefits.  He has not established entitlement to 20 percent of the previously issued death pension benefits.  

In addressing this issue, the Board has reviewed the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Snyder v. Nicholson, 489 F.3d 1213 (2007).  There, the Federal Circuit held that the attorney's fee should be calculated based on the total "award" of disability compensation made by VA "on the basis of the claim" before VA reduced the retroactive payment amount due to the Veteran's incarceration.  See 38 U.S.C.A. § 5313 (limiting benefits which may be paid to an incarcerated Veteran).  In Snyder, VA reduced the attorney fee by about $10,000 when it reduced the actual retroactive payment to the Veteran from $90,000 to the 10 percent compensation allowed for incarcerated Veterans.  The Federal Circuit held that VA's payment to the attorney should have been calculated on the amount of benefits awarded to the Veteran without consideration of the reduction due to the Veteran's incarceration. 

The Appellant contends that there is no statutory basis for treating the "award" in this case differently from the award in the Snyder case.  The Board disagrees, and finds a significant difference between the facts in this matter, and those found in Snyder.  In Snyder, the issue centered on whether the attorney should receive 20 percent of a "past due benefit" that had been granted the Veteran, or 20 percent of the reduced amount actually paid to the Veteran due to his incarceration.  The Board and CAVC found the latter appropriate.  The Federal Circuit, however, found no statutory or regulatory basis to deny the attorney a fee based on 20 percent of the entire "past due benefit" irrespective of the withholding due to incarceration.  

In this matter, the Appellant wants 20 percent of pension benefits already paid to the Veteran's spouse, in addition to the 20 percent of "past due" compensation benefits he has already received.  The Board finds no statutory or regulatory basis for his claim.  Indeed, the previous pension payments to the Veteran's spouse do not comprise part of the "past due benefit."  The statutory and regulatory authority is clear on this issue - pension payments and compensation payments are separate and distinct benefits.  The Appellant represented the Veteran's spouse in her claim for entitlement to compensation payments, to which she was found ultimately entitled.  The Appellant did not represent the Veteran's spouse in a claim to gain entitlement to pension payments which had already been recognized, and which she had already been receiving long before the Appellant's representation.  

As such, the "past due benefit" recognized by the RO in November 2009 was compensation and not pension.  The Appellant is entitled to 20 percent of the "past due" compensation - i.e., the amount of the accrued DIC benefits actually awarded to the Veteran's spouse in November 2009.  He is not entitled to 20 percent of the DIC benefits that would have been owed to the Veteran's spouse but for the pension benefits she had already received.  Indeed, the crux of the Appellant's claim - that he is entitled to 20 percent of the pension payments received by the Veteran's spouse from August 2002 to November 2009 - is entirely unfounded.  Hence, the Appellant is not entitled to a higher fee in this case.  The appellant's claim in this matter is denied based on the application of law as applied to facts not materially in dispute; consequently, the benefit of the doubt rule as set forth at 38 U.S.C.A. § 5107(b) and 38 C.F.R § 3.102 is not for application.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for payment of additional attorney fees from past-due benefits is denied.   



___________________________________________
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


